Citation Nr: 0732857	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960, from November 1961 to October 1964, and from 
August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In April 2007, the veteran testified at a 
Travel Board hearing and limited the issue on appeal to 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f) 
(2007), requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the veteran did not service 
in combat, there must be corroborating evidence of the 
inservice stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service while serving as 
a helicopter specialist.  These stressors include flying 
rescue missions for downed helicopters, participating in the 
Tet Offensive in January 1968 and May 1968 in Bien Hoa where 
many Viet Cong were killed; being subjected to rocket and 
mortar attacks during the Tet Offensives; being a gunner on 
helicopters; seeing burned and dead bodies; seeing 
helicopters blown up; and seeing persons killed, although the 
veteran could not remember any names.  He recalled an event 
where they flew an injured soldier to a field hospital.  He 
thought this occurred between May and July of 1968.  The 
veteran related that his unit was located in Bien Hoa and 
thereafter at Camp Eagle near the Ho Chi Minh Trail.  The 
veteran stated that his First Sergeant was killed during the 
second phase of the Tet Offensive.  He also recalled an 
incident at Camp Eagle where rounds of ammunition hit within 
50-100 yards of his unit.  He was fearful of enemy attack.  
He stated that he left Vietnam in approximately 
September 1968.  

The veteran's DD Form 214 indicates that the veteran's 
primary military occupational specialty (MOS) in Vietnam was 
a helicopter repairman.  Personnel records indicated that he 
was stationed in Vietnam from December 1967 to August 1968 
with Company B, 801st Maintenance Battalion, 101st Airborne 
Division.  He was awarded the good conduct medal, the 
parachutist badge (he was a parachutist rigger and repairman 
during his second period of service), National Defense 
Service Medal, Vietnam Service Medal, and the Vietnam 
Campaign Medal.  The veteran has also provided a copy of a 
citation accompanying the award of the Army Commendation 
Medal for exemplary meritorious achievement in ground 
operations in Vietnam from December 1967 to May 1968.  None 
of these awards is indicative of combat service.  

The United States Armed Service Center for Research of Unit 
Records (USASCRUR), which is now referred to as the United 
States Army and Joint Services Records Research Center 
(JSRRC), confirmed that the Company B of the 801 Maintenance 
Battalion had moved from Bien Hoa to Camp Eagle by March 20, 
1968.  In January 1968, an attack against Bien Hoa was 
sustained.  A second attack lasted 8 hours.  There were 9 
separate attacks in February 1968.  There was another attack 
in March 1968.  Camp Eagle underwent a 30 minute mortar, 
rocket, and ground attack in May 1968.  They verified that a 
Sergeant First Class from Company B, 801 Maintenance 
Battalion was killed in action as the result of small arms 
fire in June 1968.  The veteran left Vietnam in August 1968.  
USASCRUR reported that there was nothing which showed that 
the veteran manned the door machine gun or went on missions 
on helicopters.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."  See 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994).  Further, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Board notes that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  The Court has held that the fact that a veteran 
was stationed with a unit that sustained attacks strongly 
suggests that the veteran was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

There is corroborating evidence that the veteran's unit was 
subjected to enemy fire.  In addition, the USASCRUR cited to 
combat aviation units that were stationed in the same areas 
as the veteran's maintenance battalion.  It appears from the 
report that the veteran's unit served as a maintenance unit 
for the combat units in the Bien Hoa and Camp Eagle areas.  
While the record does not indicate that the veteran himself 
engaged in combat activities, he was apparently providing 
support to combat units and was in close proximity to the 
enemy.  This tends to show that he was exposed to some of the 
stressful situations, as he has described.  

However, there is conflict in the record as to whether the 
veteran has PTSD.  VA initially diagnosed the veteran as 
having an anxiety disorder.  In February 2003, it was 
indicated that the veteran had an "anxiety disorder, not 
otherwise specified (partial PTSD)."  It is unclear whether 
"partial PTSD" is indicative of a diagnosis of PTSD.

A private evaluation was also conducted in February 2003.  
The veteran's medical history was reviewed and a mental 
status examination was performed.  The clinical psychologist 
concluded that the veteran had PTSD.  The veteran reported 
that he was a door gunner in Vietnam.  The diagnosis was 
based on that stressor.  However, that stressor is not one of 
the verified and corroborated stressors  

In light of the foregoing, the veteran should be afforded a 
VA PTSD examination to determine if he currently has PTSD 
which is due to a verified/corroborated stressor.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA PTSD 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should be provided a list of 
verified/corroborated stressors.  The 
examiner should determine if the veteran has 
PTSD as conforms to the DSM IV criteria due 
to a verified/corroborated stressor(s).  A 
rationale for any opinion expressed should be 
provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


